LATTIMORE, Judge.
Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
We find no brief on file for appellant. He and another were in an automobile which passed by where officers were, and when overtaken a little later the officers testified. that as they approached said automobile they heard glass breaking and heard appellant say to his companion: “G — d d — n you, Whaley, I told you we would get caught” or “you would get caught”. One of the arresting officers testified that he saw appellant throwing the jars of liquor out of the car. The officers found four jars of whisky in the car and several broken, and some had been thrown out. Appellant admitted that he went with his companion, knowing that the latter was going after whisky, and that he was with him when he procured five gallons of intoxicating liquor, and drove back with him to the • point where they were arrested by the officers. He. also admitted that he threw some of the whisky out of the car. He claimed to have been throwing it out to keep from breaking it. The court submitted the case to the jury upon the theory of principals. We think them justified in their conclusion of guilt.
The judgment will be affirmed.

Affirmed.